 In the Matter of THE TEXAS COMPANYandOIL WORKERS INTERNA-TIONAL UNION, LOCAL 367, CIOCase No. 16-R-1238.-Decided April17,1946Messrs. Hugh, McCloskey, J. A. Bermingham, A. V. Patterson, A. R.Wilson,andAmzy B. Steed,of Houston Tex., for the Company.Mr. Lindsay P. Walden,of Fort Worth, Tex., andMr. J. J. Hickman,of Pasadena, Tex., for the Union.Mr. Donald H. Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Oil Workers International Union,Local 367, CIO, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof The Texas Company, Houston, Texas, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before Earl Saunders, Trial Examiner.Thehearing was held at Houston, Texas, on October 16, 17, 18, 19, 20, and31, and November 1, 1945.The Company and the Union appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing on the issues.At the hearing the Company' moved the dismissal of the petition.For the reasons set forth in Sections III and IV,infra,the motion ishereby denied.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.The Company'srequest for oral argument is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1. THE BUSINESS OF THE COMPANYThe Texas Company is a Delaware corporation, the producing de-partment of which is engaged in the production of crude oil and gas.67 N. L. R. B., No. 59.452 THE TEXAS COMPANY453The South Texas Division of the producing department is the soleoperation of the Company involved in this proceeding.The Com-pany ships annually from within the State of Texas to points outsidethe State of Texas crude oil and oil products valued in excess of$1,000,000.A substantial portion of the petroleum products shippedoutside the State of Texas is produced by the South Texas Division.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act, and we so find.II. THE ORGANIZATION INVOLVEDOilWorkersInternationalUnion, Local 367, affiliated with theCongress of Industrial Organizations, is a labororganization admit-ting to membership supervisory and non-supervisory employees ofthe Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of the Company'semployees.A statement of the Trial Examiner, made at the hearing, indicatesthat the Union represents a substantial number of employees in theunit hereinafter found appropriate.,The Company's motion to dis-miss the petition for lack of showing of interest has therefore beendenied.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITInMatter of The Texas Companys2decided on October 13, 1944,the Board determined that the appropriate unit consisted of all theCompany's production and maintenance employees in the producingdepartment's South Texas Division, excluding, among others, drillers aand head roustabouts.The Union here seeks to include these two cate-gories of employees in the unit it presently represents as a result ofthe election conducted in the 1944 case or, in the alternative, to establisha separate bargaining unit of the drillers and head roustabouts.Thepresent record compels us to the same conclusion we reached in thei The Trial Examiner reported that the Union submitted 265 authorization and ap-plication-for-membership cards, 20 of which bore names of persons appearing on theCompany's pay roll of April 1, 1945, which contained the names of 55 employees in theappropriate unit.2 58 N.L. It. B. 963.The present record makes it clear that the employees excluded from the unit underthe term "rotary drillers"in the 1944 Decision actually encompassed all the Company'sdrillers,both "rotary"and "work-over."They are therefore referred to herein underthe general term, "drillers." 454DECISIONS OF NATIONAL LABOR RELATIONS BOARD1944 Decision, i. e., that these employees are supervisory employeeswithin our usual definition.The Union, moreover, has failed to estab-lish that these employees, as supervisors, are included in units of pro-duction and maintenance employees by custom in the industry.Uponthe entire record, we find insufficient grounds for including theseemployees in the rank and file unit.The Company moves to dismiss the petition on the grounds that(1) these supervisors are "employers" within the meaning of the Act,(2) a determination that they constitute an appropriate unit wouldnot effectuate the policies of the Act, and (3) they may not be repre-sented by the same labor organization which represents the Company'srank and file employees.The drillers and head roustabouts are thelowest level in the Company's supervisory hierarchy and thus consti-tute a relatively homogeneous group, having a community of interestin their wages, hours, and working conditions.Although they arein immediate charge of their crews, they do not participate in formu-lating company policy.We are of the opinion that these supervisorsare employees within the meaning of the Act who constitute a sep-arate appropriate Unit .4Having concluded that these employees mayappropriately be represented in a separate bargaining unit, we wouldexceed our authority were we to determine that the Union may notrepresent them in that unit because it separately represents rank andfile employees of the Company'5We have therefore denied the Com-pany's motion to dismiss the petition.We find that all the Company's drillers and head roustabouts inthe producing department's South Texas Division, but excluding allother employees, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-' SeeMatter of TheMidland SteelProducts Company, Parishd Bingham Division,65 N L R B.997; Matter of Simmons Company,65 N. L R.B. 984;Matter of L. A.Young Spring & Ware Corporation,65 N. L. R B. 298,Matter of The B.F.GoodrichCompany,65 N L. R. B. 2946 SeeMatter of Jones & Laughlin Steel Corporation, Vesta-Shannopin Coal Division,66N. L. R. B. 386. THE TEXAS COMPANY455tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with The Texas Com-pany, Houston, Texas, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Sixteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sec-tions 10 and 11, of said Rules and Regulations, among the employees inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether ornot they desire to be represented by Oil Workers InternationalUnion, Local 367, CIO, for the purposes of collective bargaining.MR. GERARD D. REILLY, dissenting :Although I agree with the majority that the employees involvedhere are supervisors who may not properly be included in the unit ofrank and file employees, I am constrained to disagree with the ma-jority's decision for the reason stated in my dissenting opinions inMatter of Jones & Laughlin Steel Corporation, Vesta-ShannopinCoal DivisionsandMatter of Packard Motor Car Company., .6 66 N. L R B. 386.761N L.R.B 4.